Citation Nr: 0407794	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1981 to 
June 1985, with approximately four years of prior active 
military service.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2003).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  In considering the severity 
of a disability, it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

On VA examination in November 2001, the veteran gave a 
history of left shoulder problems manifested by recurrent 
dislocations, weakness and subluxation, soreness, stiffness, 
pain, and reconstructive surgery.  The VA examiner reported 
that the veteran's claims file and service medical records 
were not available for review at the time of the examination.  
The examiner also reported that the veteran stated he would 
send recent x-rays and magnetic resonance imaging (MRI) 
reports.  The veteran did submit a private MRI report dated 
in November 2000, but an addendum made by the VA examiner to 
the November 2001 VA examination report indicates that the VA 
examiner did not review this record.  Another private record 
dated in June 1990, which showed a left shoulder dislocation 
was also not review by the VA examiner.

In order to complete the record, it is necessary to obtain 
any available post-service medical records, as well as a 
comprehensive VA medical examination by an examiner who will 
review all of the pertinent evidence.  Any medical or lay 
opinions and observations that would indicate symptoms from 
the prescribed period should also be associated with the 
veteran's claims file.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

		2.  The veteran should be requested to 
identify all sources of medical treatment 
received from February 2000 to the 
present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
The veteran should again be asked to 
provide the full address and 
authorization to obtain records of his 
treatment for left shoulder dislocations, 
if any, since the November 2000 
dislocation.  Copies of the medical 
records from all sources he identifies, 
not currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records 
are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current condition of his left shoulder 
disability.  In particular, the examiner 
should check for limitation or looseness 
of motion and address whether there is:  
ankylosis of the scapulohumeral 
articulation; nonunion, malunion or 
fibrous union of the humerus; recurrent 
dislocation of the humerus at the 
scapulohumeral joint, and guarding of arm 
movements; and/or impairment of clavicle 
or scapula.  Range of motion testing of 
the left shoulder should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


